COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:      A.H.D. Houston, Inc. d/b/a Centerfolds; Dwg Fm Inc. d/b/a Splendor;
                          D. Houston Inc. d/b/a Treasures; A.H.D. Houston, Inc. d/b/a
                          Centerfolds; and W.L. York, Inc. d/b/a Cover Girls, incorrectly named
                          as A.H.D.Houston, Inc. d/b/a Centerfolds; Dwg Fm Inc.,d/b/a
                          Splendor; D. Texas Investments, Inc. d/b/a Treasures; A.H.D.
                          Houston, Inc. d/b/a Treasures; and W.L. York, Inc. d/b/a Treasures v.
                          Jaime Middleton; Cora Skinner; Jamillette Gaxiola, Jennifer
                          Zharinova; Jessica Hinton; Lina Posada; Lucy Pinder; Paola Canas;
                          Sandra Valencia; Tiffany Toth;Cielo Jean Gibson; Maysa Qui;
                          Elizabeth Turner; Emily Sears; Gemma Lee Farrell and Jaclyn
                          Swedberg

Appellate case number:    01-22-00176-CV

Trial court case number: 2017-71429

Trial court:              157th District Court of Harris County

       Appellants have filed an unopposed motion to abate the appeal, asking for the appeal to be
abated until 30 days after the scheduled mediation or until June 16, 2022. We grant the motion.
        The appeal is abated until June 16, 2022. The parties are ordered to file a status report
with this Court on or before June 16, 2022, advising the Court of the status of mediation.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___April 19, 2022____